Citation Nr: 0413131	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  02-22 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel







INTRODUCTION

The veteran had active service from July 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.


REMAND

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO issued a letter to the veteran 
in January 2002 notifying him of the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002), which, among other things, 
expanded VA's duty to notify the claimant 
and his representative, if any, 
concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) 
(regulations promulgated to implement the 
statutory changes).  

Nevertheless, in light of recent 
decisions issued by the United States 
Court of Appeals for Veterans Claims 
(Court), the RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  This 
includes notifying the appellant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claims, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.  The notice 
must comply with 38 U.S.C.A. § 5103(a), 
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002), and any other applicable 
legal precedent.  The RO should allow the 
appropriate period of time for response.  

?	Specifically, the RO should request 
the veteran to provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA 
and non-VA health care providers who 
have treated or evaluated him for 
PTSD since November 2001, the date 
of the most recent VA examination 
report. When the requested 
information and any necessary 
authorization are received, the RO 
should obtain a copy of all 
indicated records.

?	It appears from the record that the 
veteran is receiving medical 
disability retirement benefits.  It 
is unclear, however, whether it is 
based on his service-connected PTSD.  
It is also unclear whether the 
veteran is receiving Social Security 
Administration disability benefits 
or another state agency. The RO 
should clarify the veteran's 
disability status and obtain any 
relevant records from the 
appropriate government entity.

2.  After all documents obtained as a 
result of the above development have been 
associated with the claims folder, then 
the RO should make arrangements for the 
veteran to be afforded a VA psychiatric 
examination to determine the current 
degree of severity of his PTSD.  The 
claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  The examiner 
should identify the nature, frequency and 
severity of all current manifestations of 
PTSD.  In addition, the examiner should 
provide a Global Assessment of 
Functioning (GAF) Scale score.  In 
assessing the evidence of record, it is 
important to note that the GAF score is a 
scale reflecting the "psychological, 
social, and occupational functioning on a 
hypothetical continuum of mental health-
illness." Richard v. Brown, 9 Vet. App. 
266, 267 (citing DSM-IV, p. 32). The 
examiner is requested to provide an 
opinion concerning the overall degree of 
social and industrial impairment 
resulting from the veteran's service-
connected PTSD as opposed to any 
unrelated nonservice-connected 
psychiatric disorders.  The rationale for 
all opinions expressed must be provided.

?	The examiner should address the 
November 2001 VA examination report, 
marked with a yellow tab on the 
right hand side of the claims 
folder.  The November 2001 examiner 
indicated that no medical record was 
available to review prior to 
examination, although the claims 
file was provided.  The Board finds 
this November 2001 examination 
report inadequate because the 
examiner did not discuss the 
veteran's August 2001 inpatient 
treatment.  Moreover, the November 
2001 examiner assigned a GAF of 50 
for the prior year.  This is not 
consistent with the VA outpatient 
treatment records dated within a 
year of the November 2001 VA 
examination report, which indicate 
that the veteran's GAF scores ranged 
between 40 and 50.  It is also not 
consistent given that the veteran 
was hospitalized in August 2001 for 
a VA PTSD program. 

?	Subsequently, the veteran has 
maintained in written statements 
that his condition has continued to 
worsen.  In April 2004, the veteran 
submitted a copy of a police 
citation issued in February 2004, 
charging him with disorderly 
conduct.  The veteran appears to 
contend that this shows that his 
PTSD has worsened.  The veteran did 
not waive RO consideration of this 
evidence.

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. §  3.655 (2003).

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate this 
claim, considering all of the evidence of 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




